313 S.W.3d 694 (2010)
James L. CRONIN, Appellant,
v.
David S. JOHNSON, Jr., and Johnson & Commonwealth Group, L.C., Respondents.
No. ED 93701.
Missouri Court of Appeals, Eastern District, Division Two.
May 25, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 29, 2010.
*695 Sean W. Westhoff, Clayton, MO, for appellant.
Gregory P. May, St. Louis, MO, for respondents.

ORDER

PER CURIAM.
James L. Cronin, Jr. d/b/a Hawk Distribution Services (Cronin) appeals from the judgment of the Circuit Court of St. Louis County granting David Johnson Jr.'s (Johnson) and Commonwealth Group, L.C.'s (Commonwealth) motions to dismiss Cronin's first amended petition. On appeal, Cronin claims the trial court erred in granting the motions to dismiss for failure to state a claim upon which relief can be granted because Cronin stated causes of action for breach of contract against Commonwealth and for tortious interference with contract against Johnson. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).